Title: Opinion on George Walker’s Case, 14 June 1801
From: Jefferson, Thomas
To: 


               
                  June 14. 1801.
               
               On considering the case between the Commissioners and mr George Walker relative to the Semicircular area at the intersection of K. and 17th. streets & the Pensylva & Kentucky avenues, there appear but two ways in which that Area can be disposed of agreeably to law & practice.
               1. we may continue the sd. streets & avenues to the Water street. there would then be no reasonable cause for laying out a circular street; consequently there would be considerable triangles or points, which would be to be divided between the public & the proprietors, as building lots.
               2. we may assume there a public area. in this case it is proper there should be a circular street round it, and a water street, to give to the town it’s necessary communications: assuming the area within these for public use. this appears to me most advantageous to the city, and is accordingly preferred. consequently this area exclusive of the streets is to be paid for according to the original contract.  forming this opinion on such views of the subject as occur to myself, and as yet not sufficiently intimate with the affairs of the city, to be satisfied that I am apprised of all the circumstances which may bear on the question if there are any such unknown to me, which would be strongly against the opinion here given, I should wish to be informed of them, and to suspend the opinion in the mean time
               
                  
                     Th: Jefferson
                  
               
            